*104Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Maurice L. Dunbar appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice Dunbar’s 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dunbar v. Purnell, No. 8:10-cv-00995-HMH, 2010 WL 1962931 (D.S.C. May 14, 2010). We further deny Dunbar’s motions for appointment of counsel and preparation of transcript at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.